Title: James Madison to Peyton Grymes and Others, June 1834
From: Madison, James
To: Grymes, Peyton


                        
                            
                                
                            
                            
                                
                                    
                                
                                [June-July 1834]
                            
                        
                        
                        
                        I have recd. friends & fellow Citizens your letter of inviting me on behalf of a portion of the
                            Republican Citi[zens] of this district, to a public dinner, to be given to John M. Patton its Representative
                            in the Congress of the U.S
                        Gratified as I should be in meeting so many of my neighbors & friends, among them, the able &
                            highly respected Representative of the District, the opportunity is indeed of no avail to me, by a continuance; and of
                            late increase of the causes about which have long confined me to my home, and at this time confines me for the most part to a
                            sick Chamber.
                        The favorable views, which my friends have taken of my public & private life, justly demand my
                            grateful & affectionate acknowledgments. Such a testimony from those whom I know to be sincere, and to whom I am
                            best known is very precious to me. If it gives me a credit far beyond any claims; which I am very conscious that it does. I
                            cant be insen[sible] to the partiality which admits the error.
                        Tho’ withdrawn from the theatre of public affairs, and from the excitements incident to them, I may be
                            permitted to say to my friend that I join them most cordially in their devotion to the great & fundamental
                            principles of Republicanism to which Virginia has been constant; and that I am not less persuaded than they are of the
                            dependence of our prosperity on these principles; and of the intimate connection of both with the preservation of the
                            Union in its integrity, and of the Constitution in its purity. The value of the union will be most felt by those who look
                            with such forces into the consequences of disunion. Nor will the Constitution; with its wise provision for its
                            improvement under the lights of experience, be undervalued by any who compare the distracted and ominous condition from
                            which it rescued the Country, with the security & prosperity so long enjoyed within it and with the bright
                            prospects which it has opened on the Civilized world. It is a proud reflection that for the people of the U.S. [ ] for the
                            cause of liberty that History furnished no example of a Govt. producing like blessings in an equal degree, and for the
                            same period, as the modification of politics & power in the Compound Govt. of the US.  which the vital principle
                            pervading the whole and all its parts, is the [ ] and responsible principle of Repub[lican]ism.
                            May not [then as to] perfect[ly] express the hope as well as the prayer of every Citizen who
                            loves liberty & loves [his] Country.I pray the Come, in communicating my thanks to the Meeting, for the kind invitation conveyed to me; to
                                accept for themselves my cordial respects & best wishes.
                        
                            
                                
                            
                        
                    